 ANDERSON-WAGNER, INC.291money equal to that which he normally would, have earned in such positionfrom the date of discrimination against him to the date of his reinstatement,less his net earnings during said period."Each Respondent to make availableto the Board, upon request, payroll and other records to facilitate the checkingof the amount of back pay due.13Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Master Furniture Guild, Local 1285, affiliated with Retail Clerks Interna-tional Association, AFL, is a labor organization within the meaning of Section2 (5) of the Act.2.The Respondents, and each of them, by discriminating in regard to thetenure of employment of its employees, thereby discouraging membership inMaster Guild, Local 1285, affiliated with Retail Clerks International Association,AFL, have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing their employees in the eaer--cise of the rights guaranteed in Section 7 of the Act, the Respondents, and eachof them, have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]12Crossett LumberCo , 8 NLRB 440,Republic Steel Company,311 U S 7.13FTV.WoolworthCompany,90 NLRB 289.ANDERSON-WAGNER, INC.andWALTER STANLEY KACZMAREK, PETI-TIONERandLos ANGELES BUILDING AND CONSTRUCTION TRADES COUN-CIL;Los ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS;MILLMEN AND CABINET MAKERS LOCAL No. 721, UNITED BRdrHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA; BROTHERI-ioOD OFPAINTERS, LOCAL UNION No. 792, DECORATORS AND PAPER HANGERSOF AMERICA; LOCAL UNION No. 371, SIIEET METAL WORKERS INTER-NATIONAL ASSOCIATION ; LOCAL UNION No. 196, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA ; LOCAL UNION No. 108, SHEET METAL WORKERSINTERNATIONAL ASSOCIATION; LOCAL No. 250, UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF TIIE PLUMBING AND PIPEFIT-TING INDUSTRY OF TI-IE U. S. AND CANADA, A. F. L.; AND LOCAL No.508, UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF TIIEPLUMBING AND PIPEFITTING INDUSTRY OF THE U. S. AND CANADA,A. F. L.Case No. 21-RD-123.May 3,1951Decision and OrderUpon a decertification petition duly filed, a hearing was held beforeBen Grodsky, hearing officer.The hearing officer's rulings made at94 NLRB No. '48 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-meni-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnions are no longer the representatives, as defined in Section 9 (a)of the Act, of the employees designated in the petition.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (0) and (7) of the Act, for the followingreasons:The Petitioner seeks a decertification election in a unit consistingof all production and maintenance employees of the Employer, withthe usual exclusions.The Unions contend that the present contractbetween then and the Refrigerator Manufacturers' Association ofSouthern California (hereinafter, the Association) is binding on theEmployer and a bar to the instant petition, and that the only appro-priate unit is a multiple-employer unit.Since 1947, the Employer has been a member of the Association,which prior to 1950 was authorized to bargain on behalf of the Em-ployer.As such the Employer signed the contract executed withthe Unions on August 15, 1947, to remain in effect until July 1, 1948.1However, the Employer signed no subsequent contracts and on Feb-ruary 7, 1950, it wrote to the Association withdrawing the Associa-tion's authority to represent the Employer "in any dealings withtheA. F. of L., Los Angeles Building and Construction TradesCouncil and its affiliated local craft unions."The present contract between the Association and the Unions wasnegotiated o11 November 1, 1950.The Unions have never been certi-fied as the bargaining representative of either a, unit of the Employer'semployees or a unit of the employees of the members of the Associa-tion.The Employer does not recognize the Unions as the representa-tive of its employees and has not done so since February 7, 1950.Section 9 (c) (1) (A) (ii) of the Act empowers the Board toiinvestigate a petition for decertification only with respect to a "labororganization, which has been certified or is being currently recognizedby their employer." In this case, the Unions have never been certifiedand it is clear that they are not currently recognized by the Employeras the representative of its employees.Indeed the Unions do not evenIArticle 15 Section C of the 1947 agi cement, provided that the "Association hasauthority to represent and negotiate for the signatoiy Employers only so long as theyshall remain members of the Refrigeration Manufacturers Association STRICKLAND VENEER AND LUMBER COMPANY293claim to represent the Employer's employees in a unit apart from the,employees of the members of the Association.The Board, therefore,is not empowered to direct an election on a decertification petitionunder the aforesaid section of the amended Act.2Accordingly, weshall dismiss the petition.3OrderIT IS IIEREBY ORDERED that the petition filed herein be, and it herebyis,dismissed.z Ilackathorn ct Meyers,90 NLRB 785;WavePublications,Inc.,90 NLRB 274;Davis.Ville Hosiery Mill,Inc.,88 NLRB 738;Cronin Motor Co.,Inc., 77NLRB SOS;Queen City7Varehou8es,Inc., 77NLRB 268.3In view of our disposition of this case, we find it unnecessary to pass upon the variousother grounds upon which the Unions contended that the instant petition should bedismissed.T. M. STRICKLANDD/B/A STRICKLANDVENEER ANDLUMBER COMPANYandINTERNATIONAL WOODWORKERS OF AMERICA,C. I.0.,PETITIONER.Case No. 10-RC-11.3'5.May 3, 1951Supplemental Decision and Certification of RepresentativesOn February 9, 1951, pursuant to a Board Decision and Direction ofElection,' an election was held under the direction and supervision ofthe Regional Director for the Tenth Region among certain employeesof the above-named Employer at its Waycross, Georgia, plant. There-after, a tally of ballots was furnished the parties which showed thatof the approximately 45 eligible voters, 23 cast valid ballots, of which11 were for and 3 were against the Petitioner, and 9 were challenged.On February 27, 1951, the Regional Director, after investigating thechallenges, issued a report on election, challenged ballots and recom-mendation to the Board.On March 8, 1951, the Petitioner filed ob-jections to report on election and recommendation of RegionalDirector.The Regional Director sustained the challenges to the eight ballotscast by members of the woods crew.2 This crew, at the time theBoard's Decision and Direction of Election issued on February 9,1951,was performing wood-cutting operations for the Employer.Shortly thereafter, the Employer leased its woodlands to two in-dividuals and, by letter dated February 1, 1951, terminated the employ-ment of its woods crew.The members of the woods crew were hiredby the lessees, who have complete control over their conditions of em-ployment, including their wages.Under these circumstances, theRegional Director found that the members of the woods crew had'Unpublished.2The Regional Director made no recommendation as to the ninth challenged ballot asitwas insufficient to affect the outcome of the election.94 NLRB No. 53.